Opinion issued July 26,  2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00365-CV



JUAN CISNEROS AND MARTHA CISNEROS,  Appellant

V.

KEN J. MCLEAN,  Appellee



On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2004-53343



MEMORANDUM OPINION	Appellants Juan Cisneros and Martha Cisneros have neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also Tex. Gov't Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon
2006) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in
court of appeals).  After being notified that this appeal was subject to dismissal,
appellant Juan Cisneros and Martha Cisneros did not adequately respond.  See Tex.
R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal
of case).
	The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.